Citation Nr: 0623096	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to increased rating for degenerative disc disease 
of the cervical spine with arthritis, currently evaluated at 
10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 through 
January 1988.

This matter is before the Board of Veterans Appeal (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Board notes that, in a December 2003 VA Form 9, the 
veteran requested a video hearing before a Veterans Law Judge 
(VLJ), and in a letter dated August 2004, the veteran 
indicated he wished to have a travel board hearing instead of 
a video hearing.  The veteran was thus scheduled for a travel 
board hearing on September 23, 2004.  However, the record 
shows that the veteran failed to appear for his scheduled 
hearing.  As the record does not contain further indication 
that the veteran or his representative requested that the 
hearing be rescheduled, the Board deems the veteran's hearing 
requests withdrawn.  See 38 C.F.R. §§ 20.700-20.704 (2005).


FINDINGS OF FACT

The veteran failed, without good cause, to report for VA 
examinations, which were necessary to evaluate his increased 
rating claim for degenerative disc disease of the cervical 
spine with arthritis.

CONCLUSION OF LAW

The claim for entitlement to an increased rating for 
degenerative disc disease of the cervical spine with 
arthritis is denied based on the veteran's failure to report 
for a necessary and scheduled VA examination.  38 C.F.R. 
§ 3.655(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish the effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating.  Thus 
any question as to the appropriate effective date to be 
assigned is rendered moot.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in October 2001 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

The Board further notes that the veteran's service medical 
records have been obtained.  Also of record are VA outpatient 
reports.  Additionally, the veteran's representative has 
provided argument on his behalf in a March 2004 statement and 
in a June 2006 written brief.  The veteran does not allege, 
nor does there exist in the record any reference to any 
outstanding evidence for consideration in his appeal.  The 
Board thus finds that the VA has done everything reasonably 
possible to assist the veteran.  

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency was 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

The Court has stated that, where the record does not 
adequately reveal the current state of the claimant's 
disability, fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no medical evidence which adequately 
addresses the level of impairment of the disability since the 
previous examination.  See Allday v. Brown, 7 Vet. App. 517, 
526-27 (1995); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Schafrath v. Derwinski, 1 Vet. App. 589, 599 (1991).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase and 
entitlement or continued entitlement, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2005); see also Engelke v. Gober, 
10 Vet. App. 396, 399(1997); Ashley v. Derwinski, 2. Vet. 
App. 307, 311 (1992).  The Board must assure that the veteran 
has had proper notice of his scheduled VA examination prior 
to denying the claim without a merits review.  


History and Analysis

In a February 1990 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine with arthritis, and assigned a disability rating of 10 
percent.  In January 2001, the veteran submitted his claim 
for an increased rating.  

The record reveals that the RO scheduled the veteran for a VA 
examination on various occasions to determine the current 
severity of the veteran's disability.  See 38 U.S.C.A. 
§ 5103A: 38 C.F.R. § 3.159.  The RO scheduled the veteran for 
VA examinations on June 26, 2002 and on July 15, 2002 and 
notified the veteran about the examination via letter in June 
2002 and July 2002, respectively.  The letter also notified 
the veteran that failure to report or to notify the RO of 
inability to report for the examination "may result in your 
claim being disallowed for lack of required medical 
evidence."  The veteran failed to report because he was 
unable to take time off of work.  The veteran was rescheduled 
for his VA examination twice more in December 2002.  The 
veteran was notified of the examinations by letters dated 
November 29, 2002 and December 9, 2002.  Again the veteran 
was notified of the importance of the examinations and again 
the veteran failed to report.  Finally, the RO made a last 
attempt to schedule the veteran for a VA examination of his 
spine to determine whether his current cervical spine 
disability warranted a rating in excess of 10 percent and 
scheduled an exam in February 2003.  Again the veteran failed 
to report, citing lack of transportation.  After four 
attempts to schedule the VA examination, each to which the 
veteran failed to report, the VA has made a sufficient 
attempt to conduct necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  

Additionally, a veteran must show good cause for failure to 
report to a necessary VA examination.  See 38 C.F.R. § 3.655 
(2005).  Good cause for failure to report has been defined to 
include illness of the veteran, or illness or death of a 
family member.  38 C.F.R. § 3.655 (2005); see also Engelke v. 
Gober, 10 Vet. App. 396, 399(1997); Ashley v. Derwinski, 2. 
Vet. App. 307, 311 (1992).  However, to explain his failure 
to report, the veteran has cited inability to take time off 
from work, or lack of transportation.  Therefore, the veteran 
has not shown good cause for his failure to report for his 
necessary and scheduled VA examinations.    

The veteran was repeatedly notified of not only the 
importance of attending his VA examination, but also of the 
importance of submitting any other relevant information in 
his possession.  In October 2001, the RO sent the veteran 
VCAA notice of what the evidence must show in order for the 
RO to grant his request for an increased rating.  
Specifically, the letter notified the veteran that the 
evidence must show that his service-connected disability 
"increased in severity such that current symptomatology more 
closely approximates the rating schedule criteria for the 
next higher evaluation."  The letter informed the veteran 
that this is shown by recent medical records and, if 
necessary, a VA examination.  The letter also informed the 
veteran of the importance of keeping any scheduled 
examinations.  Finally, the letter outlined the types of 
evidence that would be considered, including private medical 
records, federal records, or any additional evidence that the 
veteran thought might help his claim.  

Additionally, the VA requested the outpatient records from 
the VA facilities at which the veteran indicated he received 
treatment for his cervical spine disability.  However, these 
treatment records were outdated and therefore not sufficient 
to substantiate the veteran's claim.  The records available 
from the Wilmington, Delaware medical center are dated June 
1994 through February 1997, and thus are not evidence of the 
veteran's current disability.  Records from the Philadelphia 
VA medical center show that the veteran was a "no show" for 
any appointments scheduled and therefore no treatment records 
exist.  

Furthermore, both the rating decision of January 2003 and the 
statement of the case issued in November 2003 informed the 
veteran of the lack of medical evidence to support his claim.  
The veteran, despite being informed numerous times of the 
lack of evidence in support of his claim, has not submitted 
any competent medical evidence, nor has he informed the RO of 
any other treatment received at a VA medical center.  The 
Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that his essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Despite more than adequate notice to 
the veteran of the importance of a VA examinations and the 
need for competent, current medical evidence of the severity 
of his disability, the veteran has not attended any of his VA 
examinations, nor has he submitted any other evidence to 
substantiate his claim.  Under these 





	(CONTINUED ON NEXT PAGE)


circumstances, the Board has no alternative but to deny the 
veteran's claim as a matter of law.  See 38 C.F.R. § 3.655 
(2005).  


ORDER

Entitlement to an increased rating for degenerative disc 
disease with arthritis at the cervical spine, currently 
evaluated at 10 percent, is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


